DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.
 
2. 	The withdrawn claim 18 is rejoined with the allowed claim set.

Examiner’s Amendment
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as proved by 37 CFR 1.312. to ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jeffrey Olofson on February 23, 2021.

4.	The application has been amended as follows:

	Claim 18 line 1:
Change “A method of preparing a polymer composition comprising:”
To --A method of preparing the polymer composition according to claim 1 comprising:--

Allowable Subject Matter
5. 	Claims 1, 3 - 18 are allowed. 

6. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Karasawa, et al. (EP 0351732 A2)

           Summary of Claim 1: 
A polymeric composition comprising:

at least one polymer, wherein the at least one polymer comprises a polymer that essentially free of ester linkages, comprising an olefinic polymer or copolymer, a polyurethane, a polyamide, an aromatic polymer or copolymer, and combinations thereof;

and an additive comprising at least one macromolecular salt composition, the 5 macromolecular salt composition comprising an assembly of metal salts comprising repeat units of a substituted benzotriazole phenolate anion and a metal cation with the structure: 


    PNG
    media_image1.png
    319
    417
    media_image1.png
    Greyscale



wherein each Ri, R2, R3, R4, R5, R6, R7, and R8, independently comprises a hydrogen atom, an alkyl group, an alkenyl group, an aryl group, a halogen atom, or a substituted 10 heteroatom group comprising a -B(OR18)(OR19), a -SiR203, a -CH2-R9, an -O-R9, a -N-R9R10, a -S-R9, a -S(O)-R9, or a -S(O)2-R9 group, where S(O) is a sulfinyl group S=O, and S(O)2 is a sulfonyl group O=S=0, R9 comprises a hydrogen atom, an alkyl group, an alkenyl group, an aryl group, or a heteroatom-containing group comprising one or more oxygen, nitrogen, sulfur, or phosphorous atoms, wherein the -B(OR18)(OR19), -SiR203,15 -CH2-R9, -O-R9, -N-R9R10, -S-R9, -S(O)-R9, or -S(O)2-R9 group may be neutral or anionic, and R10 comprises a hydrogen atom, an alkyl group, an alkenyl group, an aryl group, or a heteroatom-containing group comprising one or more oxygen, nitrogen, sulfur, or phosphorous atoms, or R9 and R10 together with the atoms connecting form a heterocyclic ring structure, Rig and R19 are independently hydrogen atoms, alkyl groups or Rig and R19 20 together with the atoms connecting form a heterocyclic ring structure, each R20 independently comprises an alkyl group;-48- WO 2017/007673 PCT/US2016/040351 

n is an integer of 1-4; 

and M comprises a metal atom with a valency of n; and the macromolecular assembly comprises 2-4 repeat units.5 

 

Karasawa et al. teach a thermoplastic polyester resin composition comprising a thermoplastic polyester and a metal salt of a substituted phenol (Abstract), wherein the metal salt of a substituted phenol has the formulae:

    PNG
    media_image2.png
    250
    524
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    261
    842
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    443
    586
    media_image4.png
    Greyscale


	Karasawa et al. do not teach or fairly suggest the claimed polymer composition, wherein the polymer composition comprises, in particular, the at least one polymer that is essentially free of ester linkages. Applicant demonstrated the substituted benzotriazole phenolate salts with the claimed structure result in improved antioxidant properties when incorporated into the claimed polymeric matrices.
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763